326 F.2d 757
Lloyd D. SAVOY, Appellant,v.TIDEWATER OIL COMPANY, Appellee.
No. 20896.
United States Court of Appeals Fifth Circuit.
January 29, 1964.
Rehearing Denied March 19, 1964.

Appeal from United States District Court for the Western District of Louisiana; Richard J. Putnam, Judge.
Duncan M. Smith, Jr., Lafayette, La., for appellant.
Robert T. Jorden, New Orleans, La., Charles C. Gremillion, New Orleans, La. (Liskow & Lewis, Lake Charles, La., of counsel), for defendant-appellee, Tidewater Oil Co.
Before HUTCHESON and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The appellant brought this diversity action to cancel a mineral lease owned by appellee on 20.28 acres, more or less, belonging to appellant and located in Vermilion Parish, Louisiana, and to recover monetary damages for drainage. His contention was that the appellee failed to use diligence in developing the tract and in protecting it from drainage by procuring an order from the Commissioner of Conservation of the State of Louisiana creating a single reservoir-wide unit for the Broussard Oil Sand in the Erath Field, of which the 20.28 acres was a part. The suit was necessarily a collateral attack on the order of the Commissioner.


2
The trial court granted the appellee's motion for summary judgment for the reasons set out in his well considered opinion in Savoy v. Tidewater Oil Co., D. C., W.D., La., 218 F. Supp. 607.


3
We are of the opinion that the judgment of the trial court is correct, and it is therefore Affirmed.